Order issued October 18, 2012




                                            In The




                                      No. 05-11-01142-CV


 ADDISON LIMOS, LLC, MAHMOOD GHASREKHALILI D/B/A ADDISON XPRESS
       CAR AND LIMOSINE SERVICE AND FATEMA FAIYAZ, Appellants
                                              go




                          CINEMACAR LEASING, INC., Appellee


                                          ORDER

       The Court received Appellee’s Motion to Dismiss Appeal as Moot. We ORDER Appellants

to file a response by October 29, 2012.

       If the Court does not receive a response, the Court shall consider the motion and proceed

accordingly when the case is submitted without oral argument on November 7, 2012.